Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Detailed Action
Applicant filed an amendment on 11/27/2020.  Claims 1, 5, 10, 12, 14, 19, 23, 28, and 30 have been amended.  No new matter has been introduced by the amendments. 

	
Response to Arguments 
	Applicant’s arguments and amendments have been carefully considered.

Regarding the rejection under 35 USC 101, Applicant argues (page 17-18 of the Remarks dated 11/27/2020) that the amended claims do not fall within the subject matter groupings of abstract ideas, specifically certain methods of organizing human activity, including commercial or legal interactions (sales activities), because they include wireless communications and formal payment information standards. This argument is not persuasive because the sending and receiving of data by a NFC protocol is an insignificant extrasolution activity. The abstract concept in the instant claim is the processing of a payment transaction with an associated account identifier.
Regarding the rejection under 35 USC 101, Applicant argues (page 18 -21 of the Remarks) that the amended claims are integrated into a practical application of the above-cited exception, because they address a specific and discrete technical methodology for improving known problems in existing transaction handling strategies via background and standard wireless communication protocols. Examiner respectfully disagrees. Applicant asserts that the instant comply with a communications protocol. Compliance is not created in an active step. Thus, the amended claims do not provide limitations that are indicative of integration into a practical application as suggested by the 2019 PEG. 
Applicant further argues, regarding 101, that “Different account types may interface with different systems in different manners, which may limit the types of accounts or systems that may be utilized in a particular transaction." See paragraph [0002] and "In a situation with multiple interfaces, or in some instances, with a single interface, information can be exchanged via multiple devices, programs, and/or interfaces within a single transaction (e.g., simultaneously, interleaved, multiplexed, etc.)”  This argument is not persuasive.  These communications, while both background and “standard” are still sending and receiving of data. It is not what the process improvement is from sending the account identifier by a background message, rather than as part of (for example) and EMV protocol message.
Regarding the rejection under 35 USC 103, Applicant argues (page 13-17 of the Remarks) that  the cited art does not teach or suggest two different modes of communication between the payment reader and the payment device. This argument is moot in light of newly cited art.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation “establishing, by the payment reader, between the first communication interface of the payment reader and the first communication interface of the payment device, second wireless communications with the payment device via an NFC protocol, wherein the second wireless communications are standard communications.” It is not clear if the second wireless communications are also by NFC, or if they are by some other communication method  (wifi, Bluetooth, etc), and the teaching of “establishing” involves sending an message by NFC instructing the device to begin Bluetooth communication. Further, the meaning of “standard communications” is not clear. Does the device use a “standard” communication channel to send data, or does the device send standard data? (for example conforming to the  EMV protocol. “comply with a standard protocol” is recited in a subsequent limitation). Or, is the communication between the cell phone and the POS device “not in the background?” The meaning of this limitation is unclear.  Claims 5, 10, 14, 19, and 23 are rejected for similar reasons. The dependent claims do not cure this indefiniteness, and are rejected as dependent on the rejected claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
claim 1 teaches a method for a payment reader to process a payment transaction by both standard and background transactions.  This falls under “process”, which is a statutory invention category.
[Step 2A: Prong 1] But for the payment reader, payment device, and any associated processors and memory, claim 1 is merely drawn to a series of steps:
monitoring, by the payment reader, for devices capable of exchanging information via background communication; 
receiving, at the payment reader, a request to process the payment transaction; 
establishing, by the payment reader between a first communication interface of the payment reader and a first communication interface of the payment device, first wireless communications with the payment device; 
providing one or more background request messages to the payment device, 
acquiring, by the payment device, identifying information for a  background account based on the one or more background request messages; 
receiving, at the payment reader, one or more background information messages, including the identifying information for the background account; 
establishing, between a second communication interface of the payment reader and a second communication interface of the payment device, second wireless communications...
receiving, at the payment reader from the payment device one or more payment information messages including identifying information for a payment account, wherein the one or more payment information messages comply with a standard protocol for exchanging transaction information;
providing, by the payment reader to a payment service system, in connection with the payment transaction, both the identifying information for the payment account and the identifying information for the background account; 
and receiving, at the payment reader from the payment service system, approval of the payment transaction based on both the payment account and the background account.
Because this teaches a series of steps to carry out a financial transaction, this is classified as an abstract idea or ideas characterized under certain methods of organizing human activity, including commercial or legal interactions (sales activities).
 [Step 2A: Prong 2] This judicial exception is not integrated into a practical application. Other than the above-cited abstract idea, claim 1 teaches a payment reader, a payment device, and any associated processors and memory. There are no special hardware features of the payment reader and payment device recited in the claims as presented.  The hardware in the above is recited at a high-level of generality, (see [0046], [0055], and [0056]) such that it amounts no more than mere instructions to apply the exception using a generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they not impose any meaningful limits on practicing the abstract idea. These limitations essentially add the words “apply it” to the above-cited method for a payment reader to process a payment transaction by both standard and background transactions. This claim is directed to an abstract idea. 
[Step 2B] This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a payment reader, a payment device, a processor and associated memory amount to no more than mere instructions to apply the exception using a generic components.  There is no inventive concept in the payment reader, a payment 
Independent claims 5, 14, and 23 teach a similar process which is not patent eligible for similar reasons. The dependent claims 2-4, 6-13, 15-22, and 24-25 have been rejected on the same grounds and recite substantially similar abstract ideas to the cited independent claim 1. The dependent claims pertain to conventional activities, do not contain a practical application and do not amount to significantly more. Therefore, Claims 2-25 are also rejected under 35 U.S.C. 101.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 1, 3-5, 10-11, 13-14, 19-20, 22-23, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 9082267(Rosenberg), in view of US 20130013352  (Fisher). 

Claim 1: Rosenberg teaches:
A method for a payment reader to process a payment transaction while engaging in both standard and background communications with a payment device, the method comprising:
monitoring, by the payment reader, for devices capable of exchanging information via background communication; (See at least Rosenberg FIG. 7 # S702 “POS device is primed and awaiting signal” and col. 12 lines 28- col. 14 line 40 “The program resides on the mobile communication device 110. When the mobile communication device 110 is activated, the secure transfer program runs in the background of the mobile communication device 110 processes. When the program is running in the background it is transparent to the user. The

receiving, at the payment reader, a request to process the payment transaction; (see at least Rosenberg FIG. 7 “user begins process by waving linking near POS device” See also col. 31 lines 18-27, “In a preferred approach, the user selects smartlink Financial as the preferred method of payment. The user's selection is received by the seller's system. In segment S1814, the seller's system determines what method was selected or chosen by the user and communicates with the respective server of the payment method.”)
establishing, by the payment reader between a first communication interface of the payment reader and a first communication interface of the payment device, first wireless communications with the payment device via a near field communication (NFC) protocol, providing one or more background request messages to the payment device and wherein the first wireless communications are facilitated by at least one application and/or firmware running on the payment reader and at least one background application running on the payment device;  (see at least Rosenberg  FIG. 7 and col. 12 lines 28- col. 14 line 40, as quoted above.)
acquiring, by the payment device, identifying information for a background account based on the one or more background request messages; receiving, at the payment reader, one or more background information messages, including the identifying information for the background account; (See at least Rosenberg Col. 31 lines 28-37 “In segment S1816, the seller's system requests identifying information from the user. The identifying information is used to associate the user with the transaction. The identifying information can be, for example, a Smartlink account number or the user's mobile communication device number that the user ” Background communications are taught at col. 12 lines 28- col. 14 line 40.)
Rosenberg teaches carrying out a transaction by NFC including transfer of a credit card number, authorization, and provision of a receipt. (See FIG. 5 inter alia)  However, Fisher is cited in the instant rejection:
establishing, by the payment reader, between the first communication interface of the payment reader and the first communication interface of the payment device, second wireless communications with the payment device via an NFC protocol,  wherein the second wireless communications are standard communications. (See at least Fisher [0025-0028] teaching that the POS can communicate with a cellular phone or other devices by NFC, Bluetooth, WIFI, and radio. See also [0114] (emphasis added) “In the process of redeeming the eTicket, the eTicket is uploaded to the merchant (via secondary out-of-band communication link, e.g., RFID/NFC, Bluetooth, etc.). … The 3rdParty may liaise (via an internet connection) with the server to validate eTicket and authenticate the user.”)
receiving, at the payment reader from the payment device one or more payment information messages including identifying information for a payment account, wherein the one or more payment information messages comply with a standard protocol for exchanging transaction information; (See at least Fisher [0025] teaching communication specified in the ISO 14443A/B standard. “The transaction request signals and the transaction response signals associated with the transaction can include an identification code associated with the user, as well as information relative to the transaction, such as item, quantity, vendor, and so on.”  See also FIG. 7, [0028], and [0066] teaching identification.)
providing, by the payment reader to a payment service system, in connection with the payment transaction, both the identifying information for the payment account and the identifying information for the background account; (See at least Fisher [0025] teaching an identification code associated with the user.)
and receiving, at the payment reader from the payment service system, approval of the payment transaction based on both the payment account and the background account. (See at least Fisher FIG. 6B teaching processing payment and recording a payment transaction. See also [0119] teaching a receipt.)
Further, it would have been obvious, to one of ordinary skill at the time of filing, to combine the background NFC payment system of Rosenberg with the method of Fisher of NFC communication by cell phone, receiving a request to process a transaction at the payment reader, transmitting/receiving messages using a payment information standard, and receiving approval at the payment reader because combining prior art elements according to known methods is obvious. See MPEP 2143.1.A. It was known in the art to operate a background transaction system and it was known to receive a request to process a transaction at the payment reader, transmit/receive messages using a payment information standard, and receive approval at the payment reader. One of ordinary skill in the art could have combined Rosenberg with Fisher, for the motivation of creating a background payment system with improved efficiency. See Fisher [0006] explicitly teaching the use of multiple communication channels by a mobile phone. See also Fisher [0028] teaching the motivations of transaction efficiency and capability. “In one implementation, the 2-way communication is performed using a communication protocol that is different from a communication protocol through which the mobile communication device sends or receives voice and/or data signals. Multiple application protocols (NFC, MiFare, etc.) can be supported. In one implementation, the smart chip 702 is programmable. Accordingly, different application (for payments, ticketing, identification, coupons, etc.) can be developed, downloaded to the smart chip, and commissioned.” 

The method of claim 1,
Rosenberg further teaches:
wherein the one or more background request messages comprises a request to notify a user that the background account may be used for the payment transaction. (See at least Rosenberg FIG. 7 # S704 “User is then prompted to input pin number and release Credit data.” and col. 12 lines 28- col. 14 line 40 teaching background messages.)

Claims 4, 11, 20, and 29: Rosenberg in view of Fisher teaches: The method of claim 1,
Rosenberg further teaches:
wherein the payment reader provides the one or more background request messages to the payment device prior to establishing wireless communications with the payment device via the near field communication (NFC) protocol.    (See at least Rosenberg FIG. 7 # S702 and col. 12 lines 28- col. 14 line 40 “The program resides on the mobile communication device 110. When the mobile communication device 110 is activated, the secure transfer program runs in the background of the mobile communication device 110 processes.”)

Claim 5.  Rosenberg teaches: A method for a first device to process a single transaction informed by both standard and background communications with a second device, comprising:
(Examiner notes that the limitation “informed by both standard and background communications with a second device” carries limited patentable weight.)
monitoring, by the first device, for devices capable of exchanging information via background communication; (See at least Rosenberg FIG. 7 # S702 “POS device is primed and awaiting signal” and col. 12 lines 28- col. 14 line 40 “The program resides on the mobile communication 
secure transfer program runs in a “passive' mode and waits for an activation signal. After receiving a signal from a device 410 the smartlink module 600 provides a signal to the secure transfer program indicating that a NFC device is seeking to initiate communications.”)
receiving, at the first device, a request to process a transaction; (see at least Rosenberg FIG. 7 “user begins process by waving linking near POS device” See also col. 31 lines 18-27, “In a preferred approach, the user selects smartlink Financial as the preferred method of payment. The user's selection is received by the seller's system. In segment S1814, the seller's system determines what method was selected or chosen by the user and communicates with the respective server of the payment method.”)
establishing, by the first device, between a first communication interface of the first device and a first communication interface of the second device, via a background communication protocol, first wireless communications with the second device, wherein the first wireless communications are background communications; and wherein the first wireless communications are facilitated by at least one application and/or firmware running on the first device and at least one background application running on the second device; (see at least Rosenberg  FIG. 7 and col. 12 lines 28- col. 14 line 40, as quoted above.)

Rosenberg teaches carrying out a transaction by NFC including transfer of a credit card number, authorization, and provision of a receipt. (See FIG. 5 inter alia)  However, Fisher is cited in the instant rejection:
establishing by the first device between the first communication interface of the first device and the first communication interface of the second device via a standard communication protocol, second wireless communications with the second device, wherein the second wireless communications are standard communications; (See at least Fisher [0025-0028] teaching that the POS can communicate with a cellular phone or other devices by NFC, Bluetooth, WIFI, and radio. See also [0114] (emphasis added) “In the process of redeeming the eTicket, the eTicket is uploaded to the merchant (via secondary out-of-band communication link, e.g., RFID/NFC, Bluetooth, etc.). … The 3rdParty may liaise (via an internet connection) with the server to validate eTicket and authenticate the user.”)
receiving, at the first device from the second device via the second wireless communications, one or more transaction information messages including identifying information for a transaction account, wherein the one or more transaction information messages comply with a standard information protocol; (See at least Fisher [0025] teaching communication specified in the ISO 14443A/B standard. “The transaction request signals and the transaction response signals associated with the transaction can include an identification code associated with the user, as well as information relative to the transaction, such as item, quantity, vendor, and so on.”  See also FIG. 7, [0028], and [0066] teaching identification.)
providing, from the first device to a server, in connection with the transaction, both the identifying information for the transaction account and the identifying information for the background account; and receiving, at the first device from the server, approval of the transaction based on both the transaction account and the background account. (See at least Fisher FIG. 6B teaching processing payment and recording a payment transaction. See also [0119] teaching a receipt. Approval is inherent in the production of a receipt.)


Claim 14, teaching a device, and Claim 23, teaching a non-transitory computer readable media containing code, are rejected for similar reasons. 

Claims 10, 19, 28:
Rosenberg in view of Fisher teaches: The method of claim 1,

wherein the standard communication protocol comprises a near field communication (NFC) protocol. (See at least Rosenberg FIG. 7 # S702 “POS device is primed and awaiting signal” and col. 12 lines 28- col. 14 line 40 “After receiving a signal from a device 410 the smartlink module 600 provides a signal to the secure transfer program indicating that a NFC device is seeking to initiate communications.”)

Claims 13 and 22:
Rosenberg in view of Fisher teaches: The method of claim 1,
Rosenberg further teaches:
wherein the second device determines that the background account may be used for the transaction based on establishing the background communications. (See at least Rosenberg col. 2 lines 14-19 contemplating a loyalty program. )

Claims 6-9, 15-18, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over US US 9082267(Rosenberg) in view of US 20130013352 (Fisher) and in further view of US 20150379506 (Griffin).
Claims 6,  15, and 24: Rosenberg in view of Fisher teaches: The method of claim 5,
Modified Rosenberg teaches establishing wireless communication, but does not explicitly use the term beacon message. Griffin teaches:
wherein establishing first wireless communications with the second device comprises: providing a beacon message via the first communication interface; and (see at least Griffin “[0060]Thus, systems and methods for displaying a payment code have been provided that 
receiving a response to the beacon message via the first communication interface. (See at least Griffin [0053], teaching provision of a user account authentication token from the cell phone to the payment service provider device.)
It would have been obvious, to one of ordinary skill at the time of filing, to combine the background and foreground transaction system on modified Rosenberg with the beacon messaging of Griffin because combining prior art elements according to known methods is obvious. See MPEP 2143.1.A. It was known in the art to carry out transactions with both background and foreground communications and it was known to use beacon messages. One of ordinary skill in the art could have combined modified Rosenberg with Griffin, creating a transaction system with improved communication efficiency.
	
Claims 7, 16, and 25:
Rosenberg in view of Fisher and Griffin teaches: The method of claim 6,
Modified Rosenberg does not appear to explicitly teach, but Griffin teaches:
wherein the beacon message is provided by the second device. (See at least Griffin [0060], cited above.)


Claims 8, 17, and 26:
Rosenberg in view of Fisher and Griffin teaches: The method of claim 7,
Modified Rosenberg does not appear to explicitly teach, but Griffin teaches:
further comprising providing, by the first device via the first wireless communications, one or more beacon response messages to the second device, wherein the second device acquires the identifying information for the background account based on the one or more beacon response messages. (See at least Griffin [0053], teaching provision of a user account authentication token from the cell phone to the payment service provider device.)
It would have been obvious, to one of ordinary skill at the time of filing, to combine the background and foreground transaction system on modified Rosenberg with the beacon messaging of Griffin because combining prior art elements according to known methods is obvious. See MPEP 2143.1.A. It was known in the art to carry out transactions with both background and foreground communications and it was known to use beacon messages. One of ordinary skill in the art could have combined modified Rosenberg with Griffin, creating a transaction system with improved communication efficiency.


Rosenberg in view of Fisher and Griffin teaches: The method of claim 6,
Modified Rosenberg does not appear to explicitly teach, but Griffin teaches:
wherein the beacon message is provided to the second device, and wherein the second device acquires the  identifying information for the first background account based on a response to the beacon message. (See at least Griffin [0036] “In an embodiment, the user account authentication token(s) that are provided on the user device at block 402 may include an identifier for the user payment service account, authentication credential for the user payment service account, information about the user device, a challenge framework for requesting additional information to be exchanged, policy information such as constraints on the transaction or limits on a payment account, consumer preferences such as a desire to use personal identification numbers or thresholds, and/or a variety of other authentication token information known in the art.”)
It would have been obvious, to one of ordinary skill at the time of filing, to combine the background and foreground transaction system on modified Rosenberg with the beacon messaging of Griffin because combining prior art elements according to known methods is obvious. See MPEP 2143.1.A. It was known in the art to carry out transactions with both background and foreground communications and it was known to use beacon messages. One of ordinary skill in the art could have combined modified Rosenberg with Griffin, creating a transaction system with improved communication efficiency.

Claims 2, 12, 21, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US 9082267 (Rosenberg),  in view of US 20130013352  (Fisher) and in further view of US 20150332223 (Aaron).


Rosenberg in view of Fisher teaches: The method of claim 1
Modified Rosenberg does not appear to explicitly teach, but Aaron teaches:
wherein the standard information protocol comprises a Europay/Mastercard/Visa (EMV) standard. (See at least Aaron [0022], teaching an EMV-compliant card reader for payment information messages.)
	Further, it would have been obvious, to one of ordinary skill at the time of filing, to combine the background payment system of modified Rosenberg with the method of Aaron of using an EMV-compliant payment information standard, and receiving approval at the payment reader because combining prior art elements according to known methods is obvious. See MPEP 2143.1.A. It was known in the art to operate a background transaction system and it was known to receive a request to use an EMV-compliant payment information standard. One of ordinary skill in the art could have combined modified Rosenberg with Aaron, creating a background payment system with improved compatibility with other payment systems, for the purpose of transaction efficiency.


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150046557 (Rosenberg) teaches [0462] (emphasis added) “Furthermore, although aspects of the invention are described with respect to using NFC communications and NFC tags, the invention is not so limited and many of these aspects can be implemented using other systems. For example, RFID systems, barcodes, scan codes, 3D readers, QR codes, Bluetooth Low Energy BLE, ultrasonic sound beacons, and other type systems can be employed.”
US 10049349 (Grassadonia) 
US 20100097946 (Celentano) 
US 20080238610 (Rosenburg) NFC and cell phone [0046] "The mobile communication device 110 controls the operation of the processing chip 210. The mobile communication device 110 provides a signal to the processing chip 210 indicating that the processing chip 210 should be operating in either contactless or contact mode. In contactless mode, the processing chip 210 is enabled to send and/or receive wireless signals, preferably pursuant to NFC protocols, as is known in the art. In contact mode, the processing chip 210 is enabled to send and/or receive direct electrically coupled signals. In a preferred use, a mobile communication device 110 controls the processing chip 210 through the use of an application program that resides on the mobile communication device 110. For example, after the mobile communication device 110 is initialized (as described below) a Secure transfer program resides on the mobile communication device 110. The Secure transfer program resides as an executing process in the background of programs executing on the mobile communication device 110 as a background process until activated for a transaction process, at which time, the Secure transfer program resides in the foreground. When a transaction process is completed, the Secure transfer program again resides as a background process."
US 8498900 (Spirin) DETX 58 "Block 320 is sending check-in data to the POS system. The user can check-in into the restaurant or the bar by sending location information to the POS system. The check-in can be performed via the NFC chip coupled to the mobile device communicating with the NFC chip reader coupled to the POS system. The check-in can be automatically or manually wirelessly performed via a GPS protocol or a social networking service. The POS system can function as a network gateway/router by creating a WPAN or a WLAN and the mobile device automatically detects the presence of such network and thereby checks-in into the POS system. Regardless of the method, upon successful check-in, the mobile device appears to the POS system as physically present in the restaurant or the bar. For example, when the user walks into the bar, the software application, running either in the background or the foreground of the mobile device, automatically detects the presence of the WPAN and checks-in the user into the POS system."
US 20130282589 (Shoup) Multi-factor mobile transaction identification [0106] "5. A user application that acts as a user interface for generating a unique software code key (the "App Key") by a process of a server application that enables the user to enter a text confirmation code ("Unique ID") that is sent to a mobile device of the user via a network protocol that is solely directed to the mobile device, such as SMS/MMS or by the system delivering this information via a background network protocol (e.g., SMS 0) directly to the application, for the purpose of confirming the device that the network protocol is interfacing with (e.g., MSISDN/Mobile Number related to a specific device). In terms of calculations and/or operations performed by the server to generate the App Key, it is possible to either (a) have the user enter the text confirmation code sent by the server, to confirm the user, or (b) let the system (e.g. a user application) provide the return text confirmation code automatically."
US 20140375428 (Park) NFC communication system. [0021] In one embodiment, the processing device (for example, mobile phone,  tablet or the like) launches, runs and/or executes an application (which may  also have been available, present or running in the background) that accesses  and/or NFC communication channel or other communication channel.  Where the sensor  device includes a display, the sensor device may display any data and/or  commands (on the sensor device).  Such data/commands may be from the processing  device, appliance or network (for example, the Internet).  Notably, the data  and/or commands may be transferred in real-time and/or in mass or bulk at, for  example, a prescribed time.  Moreover, the initiation of the subsequent  communication and/or connection with the sensor device may be immediate upon  launch, initiation and/or execution of the application or sometime thereafter  (for example, a predetermined time after launch, initiation and/or execution of  the application.  [0029] Acquire NFC tag from proxy device and initiate  connection to the sensor device, an appliance and/or the internet via another  communication technique and/or protocol (for example, communication via  Bluetooth, Bluetooth Low Energy, WiFi, GSM or other cellular technology) using  the NFC communication circuitry/technique or other communication circuitry (for  example, wired, wireless and/or optical techniques).  (See, FIGS. 1B and 3B).   After connection (for example, communication channel) is established with the  sensor device, an 
US 9125180 (Hamilton) long-lasting connection across computing devices configured for short-range wireless communication. DETX (23)     As previously mentioned, the set of information can also include other  information in addition to the port address to be used for communication with  the first application executing at the second mobile computing device 108 via  the non-NFC protocol.  First, the set of information can also include an  indication of whether the first application is executing in a foreground at the  second mobile computing device 108.  For example, the techniques of the present  disclosure may be limited to situations where the first application is  executing in the foreground at the second mobile computing device 108 (and thus  not in the background) and therefore currently has the user's attention.   Second, the set of information can also include a unique identifier for the  second mobile computing device 108.  For example, the unique identifier can be  used to automatically associate the automatically configured communication  settings with the unique identifier of second mobile computing device 108 for  situations where the second mobile computing device 108 leaves the capable  communication range of the non-NFC protocol. 
US 20160227359 (Hurewitz) beacon-based media.    [0030] The various tracking activities in the particular retail store 111  may be facilitated through a variety of wireless communication devices and protocols.  For example, the tracking activities may be facilitated by operations of one or more consumer computing devices (such as a smartphone, tablet, portable computer, or wearable device) that execute software to  interact with the tracking ecosystem.  The tracking activities may be provided in connection with a software application operating on the consumer computing device, execution of a 
US 20190021133 (Vandenheste) [0026] In accordance with a second aspect of the present invention, there is provided a method for controlling wireless communication between a mobile device and a IoT device; comprising the steps of enabling wireless connection between the mobile device and the IoT device via a Bluetooth communication link; maintaining the wireless connection for a period of time so as to enable communication of information between the mobile device and the IoT device using the Bluetooth communication link; monitoring an operation status associated with the mobile device and/or the IoT device so as to determine the period of time; terminating the wireless connection between the mobile device and the IoT device in response to the elapse of the period of time; and terminating the wireless connection between the mobile device and the IoT device in response to an interrupt event interrupting the timeout event. The period of time is determined dynamically based on the operation status associated with the mobile device and/or the IoT device. The operation status includes one or more of: a power level of the mobile device; a power level of the electronic device; an operating state of the mobile device, an operating state of the electronic device, a number of connections between the mobile device and other electronic devices; a number of connections between the electronic devices and other mobile devices; a navigation action on the mobile device; a time or period of connection or disconnection between the mobile device and the electronic device; an application running actively on the mobile device or in a background of the mobile device. The timer is 
US 20130218721 (Borhan) FIG. 1 user device checks in with the store (Background process)
US 20130132274 (Henderson) cardless payment transaction. [0058] "In some implementations, a tab can be auto-opened 512. If this is turned on, the user has given consent to open a tab automatically whenever the user's mobile device is within the predetermined distance from the merchant. The mobile device then can automatically detect in the background when it is within the predetermined distance and automatically sends, also in the background, an indication of proximity to a server in the payment service system as described above. The user can choose to engage in a cardless payment transaction with the merchant without ever bringing the application to the foreground. Therefore, in some implementations, this removes the need to run the application on a main thread of the device's processor.
US 20170004475 (White) [0085] The payment object reader 310 as BLE beacon allows for constant,  scheduled or random scanning of other Bluetooth peripherals and devices.  In  one implementation, a component, such as BLE interface component, within the  payment object reader 310 can be set to run in the background under a BLE  protocol, persistently, intermittently or on activation monitoring for a  significant change in location and/or presence of an appropriate BLE peripheral  or beacon at a merchant or vendor location.  BLE beacon also allows for  persistent or intermittent transmission of data.  For example, BLE beacon may  persistently transmit or receive information related to pair information data.  
US 20140344151 (Soundarajan) financial transaction without unlocking a mobile device. Bar code on the screen of the mobile device, to be scanned at POS.
US 20140364148 (Block) Location-based ticket books. beacon at venue --> bar code representing a virtual ticket appears on screen of mobile device.
US 10460317 (Chitillian) (114)    In an alternate embodiment, the user computing device 110 provides the token directly to the merchant computing device 150. For example, the user computing device 110 generates the token as described in block 510 and transmits the token to the merchant computing device 150 instead of to the payment processing system 140. In a certain embodiment, the user computing device 110 may require approval from the payment processing device 140 before transmitting the token to the merchant computing device 150. (115) The user computing device 110 may access the authentication data from a database on the data storage unit 112, or from data stored in the hands-free payment application 116.(118)    In block 250, the merchant computing device 150 transmits the transaction details and the token to the payment processing system hands-free module 141. The salesperson 102 selects the appropriate token. In an example, only one token is available for selection. In another example, the token is associated with the user 101 when the user 101 enters the merchant location and the token is received. In another example, the token is identifiable as being associated with the user 101 based on an identifier of the user 101, such as a picture.
US 20190347661 (Grenader) [0018] emv level 2 [0053] Alternatively, the client application 154 may run continuously on computer 106 in a background mode which monitors a local port to intercept messages transmitted to computer 106 from website 182 of coordinator 110.
US 20170200144 (Chatterton) [0010] A merchant may utilize a portable terminal that accepts payment cards  for payment processing, such as a portable magnetic card reader or EMV card  reader that may be brought directly to a user. [0034] The connection information and associated processes may therefore  cause terminal device 120 and merchant device 130 to pair for purposes of  transaction 
US 9436335  (Scherer) Input transformative system. DETX (103):      Also stored in the memory 318 may be a data store 322 and one or more of the following modules. These modules may be executed as foreground applications, background tasks, daemons, and so forth. DETX (218):  "The input transformation device 108 as described above, such as with regard to FIGS. 1-11 may include functionality associated with a smart card, such as an EMV card.  For example, the input transformation device 108 may include input pads 110, an interconnect matrix 112, output pads 114, and so forth.  The smart card, EMV card, chip card, integrated circuit card, and so forth may be a portable device, such as a pocket-sized or credit-card-sized card device, with circuitry embedded therein." ISO 7816
US 20180018704 (Tunnell) [0132] For applications that require more secure communications such as but  not limited to programming a user device with payment or other information,  data can be sent over two or more communications channels, such as Bluetooth  and EMV, and/or encrypted over both channels.  In the same way, authentication  for certain tasks could require multiple communication channels where portions  of the authentication/Negotiation are passed over multiple channels. 
US 20170076291 (Cairns) [0008] EMV [0039] The term "merchant terminal" is used to describe a physical terminal,  website, or other devices for providing functionality by a merchant at which a  payment is originated.  Merchant terminals can be embedded in POS equipment and  can be "virtual" as in ecommerce website processing.  Also, merchant terminals  can be background devices where no device, card, customer, merchant, or goods  are involved, such as when recurring payments are initiated for services.  The  "merchant terminal" may represent POS devices, merchant online systems, and  other mechanisms owned/controlled by the merchant to conduct various modes of  purchase.  The merchant terminals may include any merchant systems used in  different payment modes using one or more types of technologies (e.g., EMV  chip, magnetic stripe, NFC, e-commerce, etc.).  
US 20160142174 (Fine) [0028] FIG. 1 is a diagram illustrating an example contactless card,  contactless card reader, and mobile computing device, arranged in accordance  with at least some embodiments of the present disclosure.  As depicted, FIG. 1  includes a contactless card 100, a contactless card reader 150, a mobile  computing device 125, and a payment network 160.  FIG. 1 also includes signals  generated by the illustrated devices, including a reader signal 171 generated  by contactless card reader 150, a response signal 172 generated by contactless  card 100, and a disruption signal 173 generated by mobile computing device 125.   FIG. 1 illustrates two different distance ranges from contactless card reader  150, including a short range distance R1 and a long range distance R2.  Short  range distance R1 is also illustrated from contactless card 100 in the  direction of mobile computing device 125.  As noted herein, short range  distance R1 may generally comprise any communication distance for which a  contactless card technology may be designed, and long range distance R2 may  generally comprise any distance greater than that for which a contactless card  technology may be designed. [0041] EMV [0052] Monitor 302 may be configured to monitor contactless card  communications module 130 (also referred to herein as an NFC module) for  passive communication mode NFC signals comprising encoded signature(s) 301.  In  some embodiments, monitor 302 may operate substantially continuously, e.g., in  the background as a user of mobile computing device 125 goes about their daily  business.  For example, monitor 302 may operate over at least one period of 10  minutes or longer, and up to several hours or for as long as mobile computing  device 125 remains on.  
US 20130254115 (Pasa) [0044] NFC, EMV. FIG. 8 shows multiple ways to connect mobile device to POS. 
US 10339525 (Boggard) background online payment. NFC
US 20170091765 (Lloyd) [0042] EMV [0081] In some embodiments, the user application 222 may continuously run in the background of the user system or user device 204 and may automatically 
US 20160050203 (Hefetz) [0036] In preferred embodiments of the present invention, the authorization  or authentication request will not present an option to automate future  transactions to the user; rather, the automation will take place automatically  in the background if certain conditions are met.  The user will have the option  of disabling the automation under selected conditions.  The present invention  provides a means for two-component authentication wherein the user will both  authorize and automate the authentication via one action, such as a single tap  on a touchscreen `Allow` button, as shown in FIG. 2.     [0060] At the same time that SDWI information is being checked at 103, other  MLI such as GPS geographical location, Wi-Fi geographical location, or  carrier-provided geolocation information, can also be sought, and acquired if  available, for optional use at 108.  If no MLI of any kind is available, the  client software will reply back to the server with a message that MLI is not  available, and the system will fall back at 108 to direct user interaction  (FIG. 2) for ordinary two-factor authentication.  The step of getting the SDWI  or other MLI can be done without the user's intervention when the user has  logged in to a service from a second device (e.g. a desktop computer.) While  the user is waiting for the authentication to complete, the authentication  steps are being done silently in the background, via the mobile voice device,  without any user intervention.     [0133] IP and MAC address as user A. In this case the platform identifies  that the combination of IP and MAC address for user B is already authenticated  by user A, so that user B can be automatically authenticated in the background  without the need to send a regular notification to user B or without any user B  intervention with his mobile voice device.     [0195] 3.  User simplicity: The method presented in the following  application requires, depending on the configuration, either two clicks or only  one click by background.  Using this method the pairing will complete automatically in the  background without user intervention.  
Christopher Brown "Netcom unveils NFC microSD add-on", June 6, 2011. Downloaded from https://www.nfcw.com/2011/06/06/37813/netcom-nfc-microsd-add-on/.  
Rao, Leena, "Paypal Debuts its Newest Hardward, Beacon, A Bluetooth LE Enabled Device for Hands-Free Check Ins and Payments", http://techcrunch.com/2013/09/09 palpal-debuts-its-newest-hardware-beacon-a-bluetooth-le-enabled-device-for-hands-free-check-ins-and-payments, 09/09/2013 
UNKNOWN, "Beacon Paypal", Retrieved from the internet - url: http://www.paypal.com/webapps/mpp/beacon, 7/17/2014, 1-6 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.R./Examiner, Art Unit 3692                                                                                                                                                                                                                                                                                                                             
/ERIC T WONG/Primary Examiner, Art Unit 3692